DETAILED ACTION
Information Disclosure Statement
The information disclosure statement has been received and considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim s 5,9,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakatsuji et al. U.S. 2018/0094680 in view of Deriaz 10,072,718.
Regarding claims 5 Nakatsuji shows a brake disc assembly including a method of assembling a hub member 2 to a disc member 3 using a press mold 10 with a die 11 and punch 12.  See figures 3-6.  See also the second embodiment of figure 7.  See the discussion throughout this document.
Lacking is a specific showing of the ‘cold stamping’ limitation, however as broadly claimed, this limitation is considered to be met given what is explained in applicant’s specification.

One having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have provided a cold forming step in the device of Nakatsuji, as taught by Deriaz, simply to provide a more secure connection between the hub and disc to provide better torque transmission between these components.
Regarding claim 9, as modified above, Nakatsuji meets the claimed requirements.
Regarding claim 14 to have used the claimed amount of pressure to press the hub 2 to the disc 3 in any of the embodiments in Nakatsuji would have been obvious simply dependent upon the obvious choice of type of pressing operation (i.e. mold construction) used and to ensure a secure fit.
Claims 7,15,30 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 19830666 in view of Nakatsuji et al. U.S. 2018/0094680.
Regarding claim 7 DE ‘666 shows a method of assembling a hub to a brake disc that uses a hydroforming process.
Lacking in DE ‘666 are the specifics of using a molding machine, however presumably this is the case since hydraulic pressure can be used (even if indirectly) to press the hub onto the brake disc.
The reference to Nakatsuji discloses in para 0057 that a press mold 10 and die 11 are used in securing a hub 2 to a brake disc 3.
One having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have used a mold in the device of DE ‘666 since DE ‘666 discloses a ‘hydroforming’ process which typically involves pressing a hub into a brake disc using hydraulic pressure.

Regarding claim 30 as obvious from the drawings these limitations are met.
Claim s 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakatsuji et al. U.S. 2018/0094680 in view of Deriaz 10,072,718 as applied to claim 5 above, and further in view of Sachdev e tal. 7,823,763.
Regarding claim 8 Nakatsuji, as modified, lacks specifically stating the region of the hole in the brake disc that contacts the surface of the hub are both 'uneven'.
However as broadly claimed it can be reasoned that no surface is perfectly even and, at least on the microscopic scale, is 'uneven'.
Nevertheless Sachdev shows a press fit connection between the hub and disc of a brake disc assembly using an interface material in the region of the friction weld 18.
Simply to have modified Nakatsuji with such a material to increase the strength of the bond between the hub and brake disc would have been obvious and would produce an 'uneveness' in this region.
Claims 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 19830666 in view of Nakatsuji et al., as applied to claim 7 above, and further in view of Sachdev e tal. 7,823,763.
Regarding claim 29 DE ‘666, as modified, lacks specifically stating the region of the hole in the brake disc that contacts the surface of the hub are both 'uneven'.
However as broadly claimed it can be reasoned that no surface is perfectly even and, at least on the microscopic scale, is 'uneven'.
Nevertheless Sachdev shows a press fit connection between the hub and disc of a brake disc assembly using an interface material in the region of the friction weld 18.
.
Allowable Subject Matter
Claims 6,12,13,27,28 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123.  The examiner can normally be reached on 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        4/21/21